Citation Nr: 0823535	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-35 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.  

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1974 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.

Service connection for hepatitis was denied by VA in an 
unappealed February 1988 rating decision.  The veteran now 
seeks service connection for hepatitis C specifically.  The 
undersigned considers hepatitis C, with its unique etiology, 
to be sufficiently distinct from the disability raised in the 
veteran's prior claim, to be considered an original claim and 
not subject to the rules governing reopening.  

The veteran's claim for service connection for hepatitis C is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required

REMAND

Service medical records indicate that the veteran received 
in-patient treatment at the Navy Regional Medical Center in 
San Diego in March 1977 for hepatitis.  These records also 
reflect that outpatient follow-up was required.  As reports 
of such treatment are not contained in the claims file, an 
attempt to obtain them should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain records 
of the veteran's in-patient treatment 
at the Navy Regional Medical Center in 
San Diego in March 1977 for hepatitis, 
as well as any out-patient follow-up 
treatment as may have occurred prior to 
his service discharge.  All attempts to 
obtain such evidence should be fully 
documented in the claims file.

2.	The records of the veteran's VA 
treatment for hepatitis C, dated since 
September 2006 should be associated 
with the claims file.  

3.	Thereafter, the veteran's claims file 
should be forwarded to an individual 
knowledgeable in the field of hepatitis 
C and its causes, for an opinion as to 
whether the veteran's hepatitis C is 
related to his military service, 
including his treatment for hepatitis 
in service.  In offering any 
conclusions, it is requested that the 
opinion provider include a full 
rationale.  If it is necessary to 
examine the veteran in order to obtain 
the requested opinion, that should be 
arranged.   

4.	Following completion of the above, the 
RO should readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 





must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

